DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In regards to amendments (filed 3/29/2022), applicant’s arguments (filed 3/29/2022, pages 12-13) have been fully considered and are persuasive.  Accordingly, the 102 rejection of claims 15-17, 19, 21-24, 26, 28, and 29 have been withdrawn by examiner.
Reasons for Allowance/Examiner’s Comments
Claims 15-19 and 21-34 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of amended independent claim 15:  The prior art of record does not disclose or suggest a variable magnification optical system comprising “the fourth lens group has a negative meniscus lens arranged closest to the object among lenses of the fourth lens group, the negative meniscus lens having a concave surface facing toward the object”, along with other claim limitations. Claims 16-19 and 21-28 are allowable due to pendency on amended independent claim 15.
Specifically regarding the allowability of amended independent claim 29:  The prior art of record does not disclose or suggest a method comprising “configuring the fourth lens group to have a negative meniscus lens arranged closest to the object among lenses of the fourth lens group, the negative meniscus lens having a concave surface facing toward the object”, along with other claim limitations.
Specifically regarding the allowability of independent claim 30:  The prior art of record does not disclose or suggest a variable magnification optical system comprising “the second lens group has a cemented lens arranged closest to the object among lenses of the second lens group, the cemented lens including a biconvex lens and a negative meniscus lens, the negative meniscus lens having a concave surface facing toward the object”, along with other claim limitations. Claims 31-33 are allowable due to pendency on amended independent claim 30.
Specifically regarding the allowability of amended independent claim 34:  The prior art of record does not disclose or suggest a method comprising “configuring the second lens group to have a cemented lens arranged closest to the object among lenses of the second lens group, the cemented lens including a biconvex lens and a negative meniscus lens, the negative meniscus lens having a concave surface facing toward the object”, along with other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fujimoto et al. (US 2016/0170189), Fujimoto et al. (US 2018/0196240), Ori et al. (US 2015/0309290), Ori et al. (US 2015/0309291),  Noda et al. (US 9,575,295), Noda et al. (US 2015/0370041), Imaoka (US 2013/0141628), Sensui (US 7,126,759), Sensui (US 2005/0013015), Kawamura (US 9,823,488), and Kawamura (US 2016/0062095) are cited to show similar variable magnification optical systems and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872